ORDER

PER CURIAM:
AND NOW, this 19th day of June, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 23, 1995, it is hereby
ORDERED that Wilfred J. Killian be and he is suspended from the Bar of this Commonwealth for a period of three years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay *49costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.
CASTILLE, J., dissents and would enter an order suspending respondent for a period of one year.